DETAILED ACTION
	Claims 1, 3-4, 6-9, 11-12, 14-22, 25 and 27-28 are currently pending.  Claims 1, 3-4, 7-9, 14-18, 21-22, and 25 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
 Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 05/11/2021 and 10/12/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Withdrawn Rejections
The prior rejection of claims 1 and 9 under 112(b) is withdrawn in light of Applicant’s amendment to correct the improper substance names and abbreviations.
	The prior rejection of claims 1-3, 5, 7-9, 18, 21-22 and 25 under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0234489 is withdrawn in preference of the obviousness rejection over the ‘489 publication newly applied below.
Examiner’s Note

	New Rejection:
	The following rejections are newly applied.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 18 and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007/137828 (Applicant provided).
	Regarding claims 9 and 18, the limitation of a method of coloring hair, the method comprising contacting the hair with a coloring composition and contacting the hair with a composition comprising at least 3 wt% of a polycarboxylic acid derived chelating agent including DTPA is met by the ‘828 publication teaching an oxidative hair dye which can exhibit a sufficient hair dying force and simultaneously improve the fastness of hair comprising chelating at greater than 3% by mass.  The chelating agent 
Regarding claims 21-22, the limitation of provides significant color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treated by an equivalent method excluding chelating agents, provides a reduction in color loss of at least 10% after three washes compared with hair treated by an equivalent method excluding chelating agent is met by the ‘832 publication teaching the method steps of application to hair a composition with a chelating agent at the claimed concentration, and thus would inherently provide the color loss reduction as claims.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 9, 21-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,686,376 in view of Natural Protein Hair/Fur Fibers (Natural Protein Hair/Fur Fibers, Textile School, (02/22/2011), pgs. 1-9).
	Regarding claims 1 and 9, the limitation of a method of combatting color loss from a material that has already been dyed, the method comprising contacting the material with a composition comprising at least 3 wt% of a polycarboylic acid derived chelating agent, wherein the chelating agent is selected from the group consisting glutamic acid N,N-diacetic acid (GLDA), diethylene triamine pentaacetic acid (DTPA) and mixtures thereof is met by the ‘376 patent teaching rinsing dyed fabric in chelate-containing rinse bath restores color and brightness (abstract).  The rinse has chelators such as diethylenetriaminepentaacetate are used to restore appearance of colored fabrics whose drab appearance has been caused by interactions with metal ions 
	Regarding the limitation of contacting the material with coloring composition, the ‘376 patent teaches dyed fabrics (abstract), thus teaching the material contacted with a dye, rendering the limitation obvious.
	Regarding claims 21-22 and 25, the limitation of which provides a significant reduction in color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treated by an equivalent method excluding the chelating agent, wherein the color loss is reduced by 10% after 3 washes, at least 20%, is met by the ‘376 patent teaching rinsing dyed fabrics in a chelator containing rinse bath restores color and brightness wherein diethylenetriaminepentaacetate restores the appearance of colored fabrics whose drab appearance has been caused by interactions with metal ions (abstract), thus teaching an addition to color rather than just preventing color loss, meeting the instant claim limitations.  Further the ‘376 patent teaches applying the claimed composition to a dyed material, and thus would necessarily show the claimed reduction in color loss, absent factual evidence to the contrary.
	The ‘376 patent does not specifically teach hair (claim 1) or human or animal hair (claim 3).
Natural Protein Hair/Fur Fibres teaches hair fibers obtained from different kinds of animal contribute to the fabric formation.  Animal hair can be adapted by nature for the climate they live in, these fibers can be used alone or mixed with wool (page 2, first paragraph).  The principle hair fiber used to produce textile fabrics is sheep’s wool 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that the fabric taught by the ‘376 patent could be formed of animal hair as Natural Protein Hair/Fur Fibers teaches it is well known to use animal hair to form fabrics and the ‘376 patent is directed to a fabric.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using chelating treatment on animal fiber fabrics as the Natural Protein Hair/Fur Fibres teaches the animal hair may be dyed and may form fabrics and the ‘376 patent teaches application of the chelating agent to restore brightness in dyed fabrics, thus providing an expectation of success in using the chelator composition to restore color in a dyed animal hair fabric.
Claim 1, 3, 7-9, 18, 21-22 and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0234489 (previously applied) and Hard Water Effects on Hard Water (Hard Water Effects on Hair Color, https://www.simplyorganicbeauty.com/hard-water-effects-on-hair-color/, (2013), pgs 1-6).
Regarding claim 1, the limitation of combatting color loss from a dyed material, the method comprising contacting the material with a composition comprising a polycarboxylic acid derived chelating agent is met by the ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as 
Regarding the limitation of at least 3 wt% of the chelating agent, the ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present from 0.001 to 10% by weight [0040], thus overlapping with the instant claim range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 3, the limitation of wherein the material is a keratinous material including human hair is met by the ‘489 publication teaching contact with the hair [0044].
	Regarding claim 7, the limitation of wherein the composition is selected from a group including shampoo is met by the ‘489 publication teaching a shampoo composition [0053].
	Regarding claim 8, the limitation of wherein the composition comprises 1 to 30 wt% of one or more surfactants is met by the ‘489 publication teaching sodium lauryl ether sulfate at 12% (Example 2) wherein the composition is taught to contain 
	Regarding claim 9, the limitation of wherein the composition comprises contacting the hair with coloring composition and contacting the hair with a composition comprising a polycarboxylic acid derived chelating agent is met by the ‘489 publication teaching the hair compositions may be in the form of a shampoo which is applied after dyeing hair [0044].
Regarding claim 18, the limitation of wherein steps (a) and (b) are carried out simultaneously and the method involved contacting the hair with coloring composition comprising polycarboxylic acid derived chelating agent is met by the ‘489 publication teaching the chelating agent containing composition may also include colorants, pigments and dyes [0045].
Regarding claims 21-22 and 25, the limitation of provides significant color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treated by an equivalent method excluding chelating agents, provides a reduction in color loss of at least 10% or 20 % after three washes compared with hair treated by an equivalent method excluding chelating agent is met by the ‘489 publication teaching the method steps of application to a color treated hair a composition with a chelating agent at the claimed concentration range [0040], and thus would inherently provide the color loss reduction as claimed.  
The ’489 publication does not specifically teach a method of combatting color loss from hair (claim 1 and 9).

The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Such picking and choosing may be entirely proper in the making of a 103, obviousness rejection, where the applicant must be afforded an opportunity to rebut with objective evidence any inference of obviousness which may arise from the similarity of the subject matter which he claims to the prior art, but it has no place in the making of a 102, anticipation rejection. In re Arkley, 455 F.2d 586, 172 USPQ 524 (CCPA 1972). Where, as here, the reference does not anticipate this specific combination of variables (the chelating agent selected from GLDA, DTPA or mixtures at a concentration of at least 3 wt%), anticipation cannot be found.  
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been obvious to have selected various combinations of disclosed ingredients (the chelating agent selected from GLDA, DTPA or mixtures at a concentration of at least 3 wt%) from within the prior art disclosure of the ‘489 publication, to arrive at the instantly claimed method of combatting color loss from hair that has already been dyed “yielding no more than one would have expected from such an arrangement”.
It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention that the composition of the ‘489 publication would improve hair color as the ‘489 publication teaches the cosmetic composition generally contain complexing agent intended to complex the metal cations which may be present in air originating from water [0003] and Hard Water teaches metals in hard water can result in dull hair color and inaccurate hair color.  Thus the use of the composition taught by the ‘489 publication which contains agents to complex metal ions would result in removal of metal ions causing dull color, thus rendering chelating/complexing agent containing compositions obvious for combatting color loss.
Claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373 (previously applied) in view of US 2013/0174863 (previously applied), US 2004/0234489 (previously applied) and Hard Water (Hard Water Effects on Hair Color, https://www.simplyorganicbeauty.com/hard-water-effects-on-hair-color/, (2013), pgs 1-6).
Regarding claim 1, the limitation of a method combatting color loss from a dyed material, the method comprising the steps of contacting the material with a composition comprising a chelating agent is met by the ‘373 publication teaching the use of short chain aldehydes for color stabilization of dyes of keratin fibers (page 1, third paragraph).  The active compounds include butyraldehyde (page 2, third paragraph).  The composition is taught to include complexing agents such as EDTA (page 14).  Specific examples are taught to include glutaraldehyde and citric acid, thus teaching a chelating agent and an aldehyde in the same composition of a shampoo (page 17, example 7).  The composition is taught to be used to stabilizing color of dyeing, in particular keratin fibers, wherein the composition includes a shampoo (page 1, 3rd paragraph from bottom).  Thus teaching application of the composition to keratin for combatting color loss.
Regarding claims 3-4, the limitation of wherein the material is human hair and growing human hair that has been dyed is met by the ‘373 publication teaching the use of the product on different hair or hair zones including freshly grown hair which are dyed (page 1, third paragraph) wherein the composition is used to treat human hair such as 
Regarding claim 7, the limitation of wherein the composition is in the form of a hair conditioning composition is met by the ‘373 publication teaching hair conditioning (page 13, 3-4th last paragraph).
Regarding claim 8, the limitation of comprises 1 to 30 wt% of one or more surfactants is met by the ‘373 publication teaching surfactants at 0.5 to 15 wt% (page 7, middle of the page).
Regarding claims 9 and 18, the limitation of wherein steps (a) and (b) are carried out simultaneously and the material is contacted with a single composition comprising: a chelating agent is met by the ‘373 publication teaching specific examples are taught to include glutaraldehyde and citric acid, thus teaching a chelating agent and an aldehyde in the same composition of a shampoo (page 17, example 7, page 13, 7th paragraph from bottom), and thus would be contacted to the material at the same time with the chelating agent and the coloring composition. 
Regarding claims 14, the limitation of wherein the aldehyde is a hydroxyl substituted aldehyde or an alpha substituted aldehyde, and wherein the aldehyde is selected from the group including glyceraldehyde is met by the ‘373 publication teaching glyceraldehyde (page 2, third paragraph).
The ‘373 publication does not specifically teach the carboxylic acid derived chelating agent at least 3 w%, wherein the chelating agent is the elected GLDA (claim 1).

Hard Water teaches hair color appears faded, looks dull, has inaccurate color results, or fells dry and bridle, many of these complaints can be traced back to hard water.  Hard water creates a scaly film on the hair preventing it from absorbing moisture and retaining color.  Minerals like calcium, copper and magnesium bond strongly to hair, weighing it down, causing it to look super dull (page 1, first and second paragraph).
The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair. The ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus overlapping with the instant claim range. The ‘489 publication teaching a shampoo composition [0053].
It would have been obvious to have selected various combinations of disclosed ingredients (such as aldehydes and chelating agents including EDTA) from within the prior art disclosure of the ‘373 publication, to arrive at the instantly claimed color loss 
It would have been obvious to one of ordinary skill in the art to substitute a first chelating agent, EDTA, as taught by the ‘373 publication with a second chelating agent, GLDA, as taught by the ‘863 publication with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).”  When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
 One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using GLDA in the composition taught by the ‘373 publication because the ‘863 publication teaches both EDTA and GLDA to be used as chelating agents in hair care compositions wherein the ‘373 publication is directed to a hair care composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘863 publication teaches the use of chelating agents to protect the hair from cuticle damage which can reduce color uptake [0002] and the ‘373 publication is directed to composition to help with color stabilization in the hair.  It would have been prima facie obvious to one of ordinary skill in the art 
Regarding claims 21-22 and 25, the limitation of provides significant color loss after 1 to 3 washes such that the color is visibly more intense compared with hair treated by an equivalent method excluding chelating agents, provides a reduction in color loss of at least 10% or 20 % after three washes compared with hair treated by an equivalent method excluding chelating agent is met by the ‘373 publication teaching the method steps of application to a color treated hair a composition with a chelating agent, and thus would necessarily provide the color loss reduction as claims.  It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention that the composition of the ‘373 publication would improve hair color as the ‘373 publication teaches the cosmetic composition generally contain chelating agent, the ’863 publication teaches chelates prevent mineral depot in the hair that can lead to poor hair health including shine and Hard Water teaches metals in hard water can result in dull hair color and inaccurate hair color.  Thus the use of the composition taught by .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863, US 2004/0234489 and Hard Water as applied to claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 above, and further in view of Best Option (Best Options for Straight Hair (April 2011), pgs. 1-4), previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 are taught by the combination of the ‘373 publication, the ‘863 publication, the ‘489 publication and Hard water.  
The ‘373 publication does not teach the elected 2-hydroxy octanal (claim 14).
Best Option teaches hair compositions wherein glutaraldehyde can be replaced by alternate aldehydes including octanal (page 2, 8th paragraph) and wherein alpha hydroxyl acid are used to smooth hair (page 3, third paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to substitute the glutaraldehyde taught by the ‘373 publication with the 2-hydroxy octanal that is elected as because Best Options teaches octanal may be used in place of glutaraldehyde and the alpha hydroxyl forms are known to be used in hair straightening formulations, thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed ingredient to use the alpha hydroxyl form of octanal in place of glutaraldehyde in the formulation taught by the ‘373 publication.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863, US 2004/0234489 and Hard Water as applied to claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 above, and further in view of US 2011/0117147 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 are taught by the combination of the ‘373 publication, the ‘863 publication, the ‘489 publication and Hard water.  
The ‘373 publication does not teach the elected 2-hydroxy octanal (claim 14).
The ‘147 publication is drawn to a method of providing a long lasting effect comprising applying a product directly to skin, scalp, fiber, fiber product or cloth (abstract, claim 9).  It discloses a total carbon atom of groups A and B is 6 to 18, may have one or more substituted groups such as hydroxyl groups and examples of the hydroxyl group containing straight-chain or branched aldehydes include 3-hydroxyoctanal [0068].  One having ordinary skill in the art would reasonable expect success in modifying the hydroxyl substitutes on the aldehyde from the 3-hydroxyoctanal to the 2-hydroxyoctanal.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method previously disclosed by the ’373 publication, such that the aldehyde is a hydroxyl substituted aldehyde with a total carbon amount of 6 to 18, as previously disclosed by the ‘147 publication to arrive at the instant invention.  One of ordinary skill in the art would have been motivated to do so because the ‘373 publication and the ‘147 publication both contain disclosures drawn to the field of hair dyes.  The ‘147 publication discloses the cosmetic product in hair dye 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Thereof, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863, US 2004/0234489 and Hard Water as applied to claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 above, and further in view of FR 2937543 (machine translation and original document, previously applied).
Citations to the ‘543 patent are to the machine translation except where specifically cited from the original FR 2937543 document.
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 are taught by the combination of the ‘373 publication, the ‘863 publication, the ‘489 publication and Hard Water.  
The combination of references does not teach wherein the composition further comprises a succinimidyl ester (claim 15).
The ‘543 patent teaches use of succinimidyl ester compound for protection of color during the washing of artificially dyed keratin fibers, especially human keratin fibers, preferably hair (title). The use of one or more succinimidyl ester compounds of 
    PNG
    media_image1.png
    229
    433
    media_image1.png
    Greyscale
N is equal to 1, R1 denoted hydrocarbon containing 1 to 30 carbon atoms and R2 denotes hydrogen (page 2 last paragraph to page 3 first, reading on the elected structure).  The succinimidyl ester of formula I can be introduced into the dye composition applied to the keratin fibers (page 3, 2nd to last paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a succinimidyl ester as taught by the ‘543 patent in the composition taught by the ‘373 patent because the ‘543 patent teaches the succinimidyl ester provides protection from color loss during shampoo or artificially dyed hair.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘543 patent teaches inclusion of the succinimidyl ester in hair dye composition and the ‘373 patent is directed to a hair dye composition.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘373 patent teaches additional ingredient may be included in the composition as long as the effects of the present invention are not impaired (page 14, middle of page).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863, US 2004/0234489 and Hard Water as applied to claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 above, and further in view of US 2015/0037270 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 are taught by the combination of the ‘373 publication, the ‘863 publication, the ‘489 publication and Hard Water.  
The combination of references does not specifically teach further comprising a crosslinking agent comprising two or more maleic acid derived reactive moieties and a linker having two or more amino groups (claim 17).
The ‘270 publication discloses compositions and method for repairing bonds in hair or on skin that contain one or more compounds that covalently crosslink at least two thiol groups in the hair or on the skin (whole document, e.g. abstract).  The compositions provide a long lasting moisturized feel and smooth feel to the hair or skin without feeling greasy (abstract).  The crosslinking agent can have formula as in claim 16 with reactive moieties A,B, C and D that can be made a maleate (deprotonated form of maleic acid) group (claim 4).  The linker itself can be independently substituted with one of groups such as amine groups (claim 9, -NR1R2) and the linker itself can also be an amine [0062].
	It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a cross linker as disclosed by the ‘270 publication into the composition applied to the hair taught by the ‘373 publication.  The person of ordinary skill in the art would have bene motivated to make .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2002/030373, US 2013/0174863, US 2004/0234489 and Hard Water as applied to claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 above, and further in view of JP 11-199446 (previously applied).
As mentioned in the above 103(a) rejection, all the limitations of claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 are taught by the combination of the ‘373 publication, the ‘863 publication, the ‘489 publication and Hard Water.  
	The combination of references does not teach further comprising an amine salt of a carboxylic acid (claim 16).
	The ‘446 patent teaches a hair cosmetic capable of imparting excellent pliability and lubricity to hair and improving the coherency of hair by inclusion specific amounts of beta-hydroxy monocarboxylic acid salt (abstract).  The hair cosmetic is taught to be a hair dye ([0001], [0004]).  The beta-hydroxy monocarboxylic acid invention is taught to be a formula I and the salt to be a triethanolamine salt [0010], reading on the amine salt of a carbolic acid in claim 16.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the beta-hydroxy monocarboxylic acid salt including triethanolamine salt as taught by the ‘446 publication in the hair dye .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 7-9 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-24 and 27-31 of copending Application No. 16/095,544 (reference application) in view of US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘544 application are directed to a method of combatting color loss from a dyed material, the method comprising contacting the material with a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10,799,440 (reference application) in view of US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘440 patent are directed to a method comprising contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair, wherein the aldehyde is 2-hydroxyoctanal and wherein the composition additional comprise a chelating agent, wherein the population of material to which it is applied is a coloring composition, thus color treated hair thus teaching the same active step of application and the same population of coloring on hair.
The instant claims and the ‘440 patent differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair. The ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus overlapping with the instant claim range. The ‘489 publication teaching a shampoo composition [0053].  It would have been prima facie obvious 

Claims 1, 3-4, 7 and 14-17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US patent 11,000,461 (reference application) in view of US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘598 application are directed to a method of combatting color loss form a dyed material, the method comprising contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair, wherein the aldehyde is 2-hydroxyoctanal and wherein the composition additional comprise a chelating agent.
The instant claims and the ‘598 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus 

Claims 1, 3-4, 7, 9 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-13, 16-24 of copending Application No. 16/337,504 (reference application) in view of WO 200230373 and US 2004/0234489. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘504 application are directed to a method of contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair, wherein the aldehyde is 2-hydroxyoctanal and wherein the composition additional comprise a chelating agent.  The ‘504 application does not specifically teach for combatting color loss.  The instant claims and the ‘504 application differ in that the instant claims require at least 3 wt% of GLDA, 
The ‘373 publication teaches the use of aldehydes and chelating agents to be used in the treatment of hair wherein the composition is for ‘freshening up’ color hair which has already been dyed.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the composition taught by the ‘504 application on colored hair as the ‘373 publication teaches the use of composition including aldehydes and chelating agents are known to be used on dyed hair and wherein the ‘504 application teaches the benefits of such application to hair.  Thus the combination of references teaches the application of the material to the same hair population, dyed, thus meeting the claim limitations as the ‘combatting color loss’ would be a result of the material application. It would have been prima facie obvious to one of ordinary skill in the art to use the specific complexing agent taught by the ‘489 publication .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 7 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12, 14-18, 21-22 of copending Application No. 16/337,566 (reference application) in view of WO 200230373. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘566 application are directed to a method of contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human hair, wherein the alpha aldehyde and wherein the composition additional comprise a chelating agent selected from GLDA and present at an overlapping concentration.  The ‘566 application does not specifically teach for combatting color loss.  The ‘373 publication teaches the use of aldehydes and chelating agents to be used in the treatment of hair wherein the composition is for ‘freshening up’ color hair which has already been dyed.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the composition taught by the ‘566 application on colored hair as the ‘373 publication teaches the use of composition including aldehydes and chelating agents are known to be used on dyed hair and wherein the ‘566 application teaches the benefits of such application to hair.  Thus the combination of references teaches the application of the material to the same .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-4, 7-9 and 14-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 and 12-23 and 26-29 of copending Application No. 16/337,459 (reference application) in view of US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘459 application are directed to a method of contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair and wherein the composition additional comprise a chelating agent for combatting color loss.  The instant claims and the ‘459 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair. The ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-4, 7 and 14-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4 and 6-20 of copending Application No. 16/095,593 (reference application) in view of US 2004/0234489. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘593 application are directed to a method of contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair and wherein the composition additional comprise a chelating agent.  The ‘593 publication does not specifically teach for combatting color loss. The instant claims and the ‘593 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 3-4, 7-9, 14-18, 21-22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 14-23, 27-28 and 31-32 of copending Application No. 16/337,540 (reference application) US 2004/0234489 (previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the ‘540 application are directed to a method of combatting color loss form a dyed material, the method comprising contacting the material with a composition comprising a hydroxyl-substituted aldehyde, wherein the material is human growing hair, wherein the aldehyde is 2-hydroxyoctanal and wherein the composition additional comprise a chelating agent.
The instant claims and the ‘540 application differ in that the instant claims require at least 3 wt% of GLDA, TPA or a combination thereof.  The ‘489 publication teaching conditioning a keratinous material by application to a keratinous material (title abstract) comprising complexing agents [0007].  Figure VI [0037], wherein X is sodium reads on the elected chelating agent, GLDA, as evidenced by the instant specification (page 5, Figure 1). The ‘489 publication teaching the composition maybe applied before or after dying hair [0044], thus teaching application of the chelating agent containing composition after dying of hair. The ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

37 CFR 1.132 Declaration
The examiner acknowledges receipt of the Declaration under 37 CFR 1.132 by Nicholas John Dixon filed on 04/16/2021.
The Declaration under 37 CFR 1.132 filed 04/16/2021 is insufficient to overcome the rejection of claims 1, 3, 7-9, 18, 21-22 and 25 under 35 U.S.C. 103 as being unpatentable over US 2004/0234489 and Hard Water Effects on Hard Water and claims 1, 3-4, 7-9, 14, 18, 21-22 and 25 under 35 U.S.C. 103 as being unpatentable over WO 2002/030373 in view of US 2013/0174863, US 2004/0234489 and Hard Water as set forth in the Office action because:  
Applicant argues the concentration of GLDA used in Example 2 of the ‘489 publication is 0.12 wt%.  At such a low concentration I do not believe that GLDA would achieve significant reduction in color loss from a dyed material relatively to similar 
In response, the results do not appear to be unexpected.  The ‘489 publication teaches the application of GLDA to hair, which may be applied before or after dying hair, in an overlapping concentration range with the instant claims.  Hard Water teaches hair color appears faded, looks dull, has inaccurate color results, or feels dry and brittle, many of these complaints can be traced back to hard water.  Hard water creates a scaly film on the hair preventing it from absorbing moisture and retaining color.  Minerals like calcium, copper and magnesium bond strongly to hair, weighing it down, causing it to look super dull (page 1, first and second paragraph). It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention that the composition of the ‘489 publication would improve hair color as the ‘489 publication teaches the cosmetic composition generally contain complexing agent intended to complex the metal cations which may be present in air originating from water [0003] and Hard Water teaches metals in hard water can result in dull hair color and inaccurate hair color.  Thus the use of the composition taught by the ‘489 publication which contains agents to complex metal ions would result in removal of metal ions causing dull color, thus rendering chelating/complexing agent containing compositions obvious for combatting color loss.  Applicant has demonstrated that using larger concentrations of the active agent, GLDA, results in less color loss.  This does not appear unexpected as more chelating agent would allow for complexing more minerals which dull the hair, thus 
Applicant is further referred to the newly applied ‘376 patent, which demonstrates the use of chelating agents such as DTPA at 5 wt% (Example 1) is used as a laundry rinse on dyed fabric to restore color and brightness (abstract). Natural Protein Hair/Fur Fibers teaches hair fibers obtained from different kinds of animal contribute to the fabric formation.  Animal hair can be adapted by nature for the climate they live in, these fibers can be used alone or mixed with wool (page 2, first paragraph), teaching animal hair fibers being dyed and used to form fabrics. Thus the use of high concentrations of chelating agent to reduce color loss, or even improve color as taught by the ‘376 patent, was known in the art and not considered unexpected for DTPA.
Applicant has presented data regarding GLDA.  The instant claims are directed to GLDA, DTPA or a mixture thereof, thus the presented results are not commensurate in scope with the instant claims.  Additionally, the results presented by Applicant demonstrate that color loss is prevented at all concentrations of GLDA tested.  Thus the ‘489 publication teaching the use of GLDA would result in combatting color loss, as presented by Applicant’s own data.  The ‘489 publication teaching the method steps of application to a color treated hair a composition with a chelating agent at the claimed concentration range [0040], and thus would inherently provide the color loss reduction as claimed. 
In addition to the facts provided above, the examiner notes that the Affiant is the same as the Inventor of the instant application.  Therefore, the Affiant has an interest in the outcome of the instant application.  
Ex parte Simpson, 61 USPQ2d 1009 (BPAI 2001), Cf. Redac Int’l. Ltd. v. Lotus Development Corp., 81 F.3d 1576, 38 USPQ2d 1665 (Fed. Cir. 1996), Paragon Podiatry Lab., Inc. v. KLM Lab., Inc., 948 F.2d 1182, 25 USPQ2d 1561, (Fed. Cir. 1993).
Affidavits or declarations are provided as evidence and must set forth facts, not merely conclusions.  In re Pike and Morris, 84 USPQ 235 (CCPA 1949).
Upon consideration of the facts taught by the prior art and the information submitted by the Affiant, the balance of evidence indicates that the prior art teaches the instantly claimed inventions.

Response to Arguments:
Applicant’s arguments have been fully considered and are not deemed to be persuasive.
Election/Restriction:
	Applicant argues claims 11 and 12 were withdrawn as being drawn to an unelected invention.  The claims have been amended to conform to the invention defined in generic claim 1 and thus should be reinstated.
In response, Applicant was given the choice to elect a single disclosed polycarboxylic acid derived chelating agent or a single disclosed specific combination of polycarboxylic acid derived chelating agents in the Restriction Requirement mailed 
102:
	Applicant argues the ‘489 publication (Muller) broadly states that compounds of the general formulae I and II many be used within the range of 0.001 wt% to 10 wt% the examples of Muller show that all the carboxylic acids are actually used at concentrations not exceeding 0.3 wt%.  Applicant argues the MPEP states” sufficient specificity to constitute an anticipation under the statue” must be found for anticipation and is fact dependent.  If the prior art disclosure does not disclose a claimed range with sufficient specificity to anticipate the claimed range, any evidence of unexpected results within the narrow range may render the claim non obvious. See MPEP 716.02.  Applicant cites further case law regarding the facts of the case and the breadth of the prior art genus being used to determine criticality and obviousness.  
In response, the anticipation rejection above had been changed to obviousness.  The limitation of at least 3 wt% of the chelating agent, the ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present from 0.001 to 10% by weight [0040], thus overlapping with the instant claim range rendering it obvious.  The teachings of the ‘489 publication is clearly envisioned to overlap with instant claims, wherein the overlap is from 3 to 10 wt%, and thus the majority of the disclosed range of the ‘489 publication overlaps with the instant claims.  It is further noted that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In 
	Applicant argues there is not disclosure in the ‘489 publication indicating that the carboxylic acid salts function to inhibit color loss from dyed hair.
In response, the ‘489 publication teaches the composition to be applied after dying hair [0044] wherein the composition includes the elected chelating agent, GLDA (abstract, [0007], [0037]. The ‘489 publication teaches the method steps of contacting the material with a composition and wherein the composition is dyed hair and thus the combatting color loss would inherently be present, as the composition and the method steps are taught.  Further Applicant is referred to the newly applied rejection above.  It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention that the composition of the ‘489 publication would improve hair color as the ‘489 publication teaches the cosmetic composition generally contain complexing agent intended to complex the metal cations which may be present in air originating form water [0003] and Hard Water teaches metals in hard water can result in dull hair color and inaccurate hair color.  Thus the use of the composition taught by the ‘489 publication which contains agents to complex metal ions would result in removal of 
Applicant argues the Declaration.
In response, the Declaration was addressed above in regards to the Declaration section.
Applicant argues the defined critical GLDA concentration range at the extreme upper limit of the ‘489 publication’s range of 0.001 wt% to 10 wt% of chelating agent in which GLDA treatment results in significant inhibition of dye loss form surfactant treated animal hair.
In response, the instant claims recite at least 3 wt% of chelating agent.  The ‘489 publication teaches the range of 0.001 wt% to 10 wt%, thus overlapping with the claims from 3 wt% to 10 wt%, which constitutes substantial overlap rendering the claim obvious.  Further it is noted that Applicant has tested only a single chelating agent, and thus is not commensurate in scope with the instant claims.  Further Applicant has applied surfactant in the method steps, which is not required by the instant claims.  The declaration results are further addressed above in the declaration section.
Applicant argues colorfastness is not inherent property of the formulation as the instant claims require above 3 wt% of chelating agent and the ‘489 publication encompasses lower amounts.
In response, Applicant is referred to newly applied rejection above.  It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention that the composition of the ‘489 publication would improve hair color as the 
103:
The ‘373 publication (Kleen), the ‘863 publication (Marsh) and the ‘489 publication (Muller).
Applicant argues the claims are not directed to a composition comprising a chelating agent, rather to contacting the material with a composition comprising at least 3 wt% of polycarboxylic acid derived chelating agent selected form GLDA, DTPA and mixture thereof.  Neither of these ingredients are suggested by the ‘373 publication.
In response, the ‘373 publication teaches the use of short chain aldehydes for color stabilization of dyes of keratin fibers (page 1, third paragraph).  The active compounds include butyraldehyde (page 1, third paragraph).  The composition is taught to include complexing agents such as EDTA (page 14).  The ‘373 publication does not specifically teach the carboxylic acid derived chelating agent at least 3 w%, wherein the chelating agent is the elected GLDA (claim 1). The ‘863 publication teaches hair care 
Applicant argues EDTA is listed, far down the list, as an optional, non-essential ingredient of the ‘373 color retaining active ingredient.  No single working example of a formulation containing EDTA or any other complexing agent at or near a concentration of 3 wt% or more is taught.  
In response, it would have been obvious to have selected various combinations of disclosed ingredients (such as aldehydes and chelating agents including EDTA) from within the prior art disclosure of the ‘373 publication, to arrive at the instantly claimed color loss combatting composition applied to growing hair “yielding no more than one would have expected from such an arrangement”.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using GLDA in the composition taught by the ‘373 publication because the ‘863 publication teaches both EDTA and GLDA to be used as chelating agents in hair care compositions wherein the ‘373 publication is directed to a hair care composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘863 publication teaches the use of chelating agents to protect the hair from cuticle damage 
Applicant argues the declaration shows that GLDA at 0.2 wt% would have little or no effect on colorfastness of dyed hair.
In response, Applicant’s declaration is addressed above.  Further instant claim 1 requires reduction of color loss, which Applicant’s own data demonstrates reduction of color loss is accomplished at the lowest concentration they tested, 1 wt%.  Therefore any addition of chelating agent would results in reduction of color by Applicant’s own submitted data.
Applicant argues the ‘863 publication (Marsh) does not disclose combatting color loss from dyed material using chelating agents GLDA or DTPA is not mentioned in any working examples.  Additionally the examples illustrate the use of other chelating agents wherein the concentration is 0.5 wt% or less.
In response, Applicant’s arguments regarding combatting color loss are addressed above as it pertains to the ‘373 publication. The ‘489 publication teaches GLDA in a hair care composition which overlaps with the instant claim range.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The ‘863 
Applicant argues the ‘489 publication does not teach an example within the claimed range of GLDA or DTPA.
In response, the limitation of at least 3 wt% of the chelating agent, the ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus overlapping with the instant claim range.  The teachings of the ‘489 publication is clearly envisioned to overlap with instant claims, wherein the overlap is from 3 to 10 wt%.  It is further noted that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 
Applicant argues the substitution of GLDA and/or DTPA as disclosed by the ‘863 publication for EDTA as mentioned in the ‘363 publication is not merely a simple substitution as is evidenced by the instant specification Example 1.
In response, it appears Applicant is arguing unexpected results.  The example pointed to by Applicant requires DTPA or GLDA to be present at 10 wt% and be applied to wool.  In the instant claims the scope is more broadly directed to 3 wt% and above and additionally to dyed material, including more than wool such as the specific claimed keratin fibers.  Applicant’s presented example is not commensurate in scope with the instant claims.
Applicant argues the teachings of the ‘489 publication in regards to the concentration ranges.
In response, the limitation of at least 3 wt% of the chelating agent, the ‘489 publication teaches Formula VI to fall within formula 1 ([0035]-[0037]) and teaches the compound of formula I present form 0.001 to 10% by weight [0040], thus overlapping with the instant claim range.  The teachings of the ‘489 publication is clearly envisioned to overlap with instant claims, wherein the overlap is from 3 to 10 wt%, and thus the majority of the disclosed range of the ‘489 publication overlaps with the instant claims.  It is further noted that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123).   Further, “the 
Applicant incorporates the arguments regarding the ‘489 publication above in regards to the anticipation rejection.
In response, Applicant’s arguments regarding the ‘489 publication and anticipation are addressed above when first presented.
Applicant argues the concentration range is not discussed with sufficient specificity to anticipate the range which is demonstrated as critical by the declaration of Nicholas John Dixon.
In response, the provided declaration is addressed above in the declaration section.
Applicant argues nothing in the cited art suggests that GLDA and DTPA would have any color protectant activity.
In response, the ‘373 publication teaching the method steps of application to a color treated hair a composition with a chelating agent, and thus would necessarily provide the color loss reduction as claims.  It would have been obvious to one of ordinary skill in the art before the filing date of the claim invention that the composition of the ‘373 publication would improve hair color as the ‘373 publication teaches the 
Applicant argues the ‘373 publication, the ‘863 publication and the ‘489 publication use chelating agents at concentrations in the working examples considerably below the claimed concentration of at least 3%.
In response, as addressed above a reference is not only as good as the working examples and the ‘489 publication concentration range clearly encompasses the claimed range.
Applicant argues the rejections in further view of Best Options, the ‘147 publication, the ‘543 publication, the ‘270 publication and the ‘446 publication do not cure the deficiencies of the ‘373 publication, the ‘863 publication and the ‘489 publication.
In response, Applicant’s arguments regarding the ‘373 publication, the ‘863 publication and the ‘489 publication are addressed when first presented.
Double Patenting:
Applicant argues they will address the double patenting rejection when the present claims are indicated by the Examiner as otherwise patentable.

Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday, Tuesday and Thursday 7:30 to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613